NUMBER 13-09-00464-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                   IN RE REGINALD MEDINA


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Memorandum Opinion Per Curiam1

        Relator, Reginald Medina, filed a petition for writ of mandamus in the above cause

on August 13, 2009, through which he complains that the trial court erred in refusing to

issue a nunc pro tunc judgment reflecting the time credit to which relator is allegedly

entitled. The Court requested and received a response from the real party in interest, the

State of Texas, acting by and through the Criminal District Attorney of Nueces County,

Texas.




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The real party in interest has now filed an unopposed motion to dismiss this petition

for writ of mandamus. According to the motion, the matters in this original proceeding have

been resolved and this proceeding has been rendered moot.

       The Court, having examined and fully considered the petition for writ of mandamus

and the unopposed motion to dismiss, is of the opinion that the parties are entitled to the

relief sought. Accordingly, the motion to dismiss is GRANTED, and the petition for writ of

mandamus is DISMISSED AS MOOT without reference to the merits thereof.



                                                        PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 28th day of August, 2009.




                                             2